Citation Nr: 0938443	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  06-33 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 10 percent for his left knee disability, post 
meniscectomy.

2.  Entitlement to an increased disability rating in excess 
of 10 percent for bilateral pes cavus and hallux valgus, with 
plantar warts (bilateral claw foot disability).

3.  Entitlement to a compensable rating for a right ankle 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision, which denied 
his increased rating claims.  

The Veteran testified before the undersigned during a 
February 2008 travel board hearing.  He also testified before 
the RO in August 2006.  Transcripts from both hearings have 
been associated with the claims file.  

The Board remanded this matter in July 2008 for further 
evidentiary development.  It now returns for appellate 
review.  

This matter is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

Unfortunately, this matter must again be remanded for further 
evidentiary development.

In its July 2008 remand, the Board instructed the RO to 
update VA and private medical records for treatment received 
from June 2006, as per the Veteran's testimony during his 
February 2008 travel board hearing.  The RO sent a July 2008 
letter requesting the Veteran to notify the RO of any recent 
medical treatment.  While the Veteran did not indicate 
specific private medical treatment he received from June 
2006, he submitted his July 2009 supplement statement of the 
case (SSOC) notice response which included a handwritten note 
stating that he received medical treatment from North Little 
Rock VA medical center.   Further, in the Veteran's July 2005 
claim for increased ratings, he provided that he sought 
treatment from Dr. Wilson and Dr. Pierce at the North Little 
Rock VA medical center.  Despite this notice of treatment, 
the RO did not attempt to obtain these updated VA medical 
records.  The Board is obligated by law to ensure that the RO 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, the case is remanded for 
the Veteran's treatment records from the VA medical center in 
North Little Rock from June 2006 through the present.  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's medical 
records from the VA medical center in 
North Little Rock, Arkansas for 
treatment received from June 2006 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.	Then, after ensuring that any actions 
needed to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), have been completed, the RO 
should readjudicate the claim on the 
merits.  If the benefit sought is not 
granted, the veteran should be 
furnished a SSOC and afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals





IN 
